Citation Nr: 1503044	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from March 2005 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran timely appealed.  

The Board notes that the RO evaluated the claim as a petition to reopen a previously denied claim for new and material evidence.  The record shows that in July 2009 RO previously denied service connection for posttraumatic stress disorder (PTSD) with depression and anxiety, also claimed as memory loss and insomnia.  However, the Veteran's current claim for depression is considered a separate diagnosis, and the claim is most accurately characterized as an original claim for service connection as set forth on the title page.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).   

The Veteran was afforded a June 2011 RO hearing.  A hearing transcript is associated with the record. 

In his April 2012 substantive appeal, the Veteran limited the issues he desired to appeal to service connection for depression and an increased rating for narcolepsy.  

In August 2012, the Veteran withdrew his appeal for an increased rating for narcolepsy.  

In November 2012, the Veteran indicates that he wanted a Board hearing.  In December 2014 correspondence, he withdrew his hearing request.  

In April 2013, the Veteran changed his representative from the Military Order of the Purple Heart to Disabled American Veterans.

The claims folder has been converted in its entirety onto an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).

In April 2014, the Veteran filed a claim for an earlier effective date for an 80 percent rating for narcolepsy.  The issue of an earlier effective date for narcolepsy has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Major depressive disorder is etiologically related to service-connected narcolepsy.


CONCLUSION OF LAW

The criteria for the establishment of service connection for depression are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes VA's duties to notify and assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the fully favorable action taken in this decision, discussion of how VA complied with these duties is not necessary at this time.  

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran is service-connected for narcolepsy.  Review of VA treatment records reflect that the Veteran has received extensive psychiatric treatment, including inpatient admissions for suicide ideations.  Several medical opinions indicate that the Veteran's depression is either aggravated or caused by service-connected narcolepsy.  (February 2012 VA treatment records; March 2012 VA examination report; March 2012 Dr. C letter; June 2012 Disability Benefits Questionnaire (DBQ)).  The Board notes the October 2009 VA examiner's opinion suggesting that the Veteran had a preexisting depression disorder that was not exacerbated during service.  However, the weight of the evidence shows that the Veteran has clinically significant depression attributable to service-connected narcolepsy.  See id.  The questions of preexisting depression and its baseline severity are downstream issues for the AOJ to consider in determining the appropriate initial rating.  

For the reasons stated above, the Board resolves reasonable doubt in favor of the Veteran to find a nexus based upon the multiple positive medical opinions above.  Service connection for depression as secondary to narcolepsy is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.   


ORDER

Service connection for depression secondary to narcolepsy is granted.  



____________________________________________
J.A. Markey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


